Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 05/25/2022, claims 1-16 are currently pending for examination.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 – 9 and 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero et al. (US20150341217A1) here in after Guerrero in view Takeya (US20090298440A1) further in view of Kang (US20140220937A1) hereinafter Kang further in view of Rajakarunanayake et al. (US20080198781A1) hereinafter  Rajakarunanayake.
Claim 1. A first computing device (Guerrero, Fig1 {T1} par0020 teaches characterised in that the step of configuring said at least two portable terminals comprises the steps of: configuring at least one first terminal [first computing device]). 
comprising; a storage device (Guerrero, par0034 teaches such configuration parameters can be stored on the master itself or in a memory that is suitably arranged remotely (cloud computing, server, or other type of remote storage)).
and a processor (Guerrero, par0032 teaches preferably, said central control unit is arranged in a position which is far from said at least two portable terminals. Typically, such a control unit is located inside a management unit [processor] acting as a “server”.).
access first location information representing a first location of the first computing device; (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of detecting the geographical position of at least two portable terminals. Configuring at least one first terminal [first computing device] of said at least two portable terminals with predetermined configuration parameters selected on the basis of the respective geographical position [access first location information]).
access second location information representing a second location of the second computing device;  (Guerrero, par0043-0044 teaches preferably, the detection of the geographical position of said at least two portable terminals is carried out through wireless geographical localisation means (for example GPS, A-GPS, GSM, Wi-Fi™, etc.). Configuring at least one further terminal [second computing device]  with respective configuration parameters selected on the basis of the geographical position [access second location information] of said at least one further terminal).
compare the first and second locations; (Guerrero, par0047 teaches in which the step of detecting said condition of geographical proximity comprises detecting whether said at least one second terminal is closer [compare the first and second locations] to said first terminal or to said at least one further terminal).
determine whether the first computing device and the second computing device are associated via an ongoing communication session; (Guerrero, par0047 teaches  the step of detecting said condition of geographical proximity comprises continuously detecting the movement of said at least one second terminal).
 based on the comparison of the first and second locations (Guerrero, par0047 teaches in which the step of detecting said condition of geographical proximity comprises detecting whether said at least one second terminal is closer [compare the first and second locations] to said first terminal or to said at least one further terminal).
and the determination of whether the first computing device and the second computing device are associated via the ongoing communication session, (Guerrero, par0047 teaches  the step of detecting said condition of geographical proximity comprises continuously detecting the movement of said at least one second terminal).
determine whether to automatically transmit the calibration data to the second computing device; and (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of: detecting a condition of geographical proximity of at least one second terminal of said at least two portable terminals with respect to said at least one first terminal).
in response to determining to automatically transmit the calibration data to the second computing device, in the ongoing communication session (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of: at least partially cloning [automatically transmit the calibration data] said at least one first terminal into said at least one second terminal).
          Guerrero does not discloses wherein the electronic device comprises an input device to provide input data, and the calibration data comprises information to interpret the input data to facilitate proper operation of the input device; store calibration data of an electronic device coupled to the first computing device, to allow the second computing device to use the input device.
          Takeya teaches wherein the electronic device comprises an input device to provide input data, and (Takeya, par0027 discloses Computer 30 may be coupled to tester 24 via path 28 and may be coupled to device 12 using path 32 and the fixture in box 14. Path 28 may be used to receive radio-frequency power measurements from tester 24).
the calibration data comprises information to interpret the input data to facilitate proper operation of the input device; (Takeya, par0065 discloses if it is determined that each measured power is about 10% higher than expected, calibration data may be produced that will inform device under test 36 to reduce the gain setting of its power amplifier circuitry (e.g., power amplifier 50) by 10% to compensate. The calibration data that is produced at step 100 may be provided to device 36 over path 78. Baseband module 38 may store the calibration data in memory such as internal memory 42 or external memory 40. During operation by a user, a calibrated device 36 will use the calibration data to make necessary corrections to the control signals used in controlling power amplifier circuitry 50 and 52 (e.g., by adjusting DAC settings on path 48), thereby ensuring that device 36 produces desired output power levels).
store calibration data of an electronic device coupled to the first computing device (Takeya, par0027 discloses computer 30 may be coupled to tester 24 via path 28 and may be coupled to device 12…. calibration data may be stored in device 12).
to allow the computing device to use the input device (Takeya, par0061 discloses At step 94, computer 70 may be used to direct device under test 36 to adjust power amplifiers such as power amplifiers 50 and 52 to produce desired amounts of gain for the radio-frequency test tone).
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya wherein the electronic device comprises an input device to provide input data, and the calibration data comprises information to interpret the input data to facilitate proper operation of the input device; store calibration data of an electronic device coupled to the first computing device, to allow the second computing device to use the input device. Electronic devices such as handheld electronic devices and other portable electronic devices are becoming increasingly popular because of wireless communications capabilities. (Takeya, [0004]).
          Guerrero and Takeya does not disclose to automatically transmit, via the network connection, the calibration data to the second computing device.
          Kang teaches to automatically transmit. (Kang, par [0078] discloses if automatic transmission is set, the contents of the folder may be entirely transmitted). Kang further teaches via the network connection (Kang, par [0076] discloses the selected file is transmitted to the mother's smart phone through the data communication channel).
Kang further teaches the calibration data to the second computing device. (Kang, par [0061] discloses if two mobile terminals having an Android beam function are caused to be close to each other within a range of several centimeters or less, a connection is made by the Android NFC communication infrastructure, and the corresponding terminal may transmit its device information to the mobile terminal of the other party). 
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang to automatically transmit, via the network connection, the calibration data to the second computing device. Wireless Fidelity enables communication between an Access Point ,  which basically functions to transfer data to the Internet, and a mobile terminal, with which a user is provided with a service. The advantage of enabling access to the Internet or mutual communication without requiring a wire, various peripheral devices also support WiFi communication. (Kang, [0008]).
          Guerrero, Takeya and Kang does not disclose a network interface to establish a network connection with a second computing device, and based on an association with second computing device via a communication session.
          Rajakarunanayake teaches a network interface to establish a network connection with a second computing device. (Rajakarunanayake, par [0012] teaches the network interface device to establish a connection with the second computing device). Rajakarunanayake further teaches and based on an association with second computing device via a communication session. (Rajakarunanayake, par [0010] teaches a method is disclosed for sending a plurality of data packets through a network from a first computing device to a second computing device, where the computing devices adhere to a TCP/IP protocol). 
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang in further view of Rajakarunanayake to a network interface to establish a network connection with a second computing device. TCP/IP as a protocol for network digital media transmission and reception has been proposed and adopted for its strength in error-free reliable data delivery in digital streaming media applications. The ubiquity of TCP/IP, the ease of creating applications on top of TCP/IP, and the error-free nature of the TCP/IP communications are some of its advantages. (Rajakarunanayake, [0003]).

Claim 3.  Guerrero, Takeya, Kang and Rajakarunanayake disclose a system according to claim 1. 
           Guerrero further discloses transmits the calibration data to the second computing device. (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of: at least partially cloning [transmits the calibration data to the second computing device] said at least one first terminal into said at least one second terminal).
          Guerrero and Takeya does not disclose wherein the processor, in response to detecting that the second computing device is at the same physical location as the computing device and in response to detecting that the second computing device is communicating with the computing device via the communication session.
          Kang teaches wherein the processor, in response to detecting that the second computing device is at the same physical location as the computing device and in response to detecting that the second computing device is communicating with the computing device via the communication session. (Kang, par [0061] discloses NFC: this may be used when a sharing session request between mobile terminalsv [processor] located within a range of several centimeters is made. When the mobile terminals are caused to be close to each other, device information (that is, terminal information) is transmitted to the mobile terminal of the other party through a control communication channel). 
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang to wherein the processor, in response to detecting that the second computing device is at the same physical location as the computing device and in response to detecting that the second computing device is communicating with the computing device via the communication session. Wireless Fidelity enables communication between an Access Point, which basically functions to transfer data to the Internet, and a mobile terminal, with which a user is provided with a service. The advantage of enabling access to the Internet or mutual communication without requiring a wire, various peripheral devices also support WiFi communication. (Kang, [0008]).

Claim 4.  Guerrero, Takeya, Kang and Rajakarunanayake disclose a system according to claim 1. 
          Guerrero and Takeya does not teach wherein the electronic device comprises a display device or a digital writing device.
          Kang further teaches wherein the electronic device is a display device or a digital writing device. (Kang, par [0079] discloses The selected file is transmitted to the mother's smart phone through the data communication channel, photo viewers are called by both smart phones at the same time that the transmission of the file is completed, thus allowing the child and the mother to view the picture together via their smart phones).
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang wherein the electronic device is a display device or a digital writing device. Wireless Fidelity enables communication between an Access Point which basically functions to transfer data to the Internet, and a mobile terminal, with which a user is provided with a service. The advantage of enabling access to the Internet or mutual communication without requiring a wire, various peripheral devices also support WiFi communication. (Kang, [0008]).

Claim 5. Guerrero, Takeya, Kang and Rajakarunanayake disclose a system according to claim 1.
          Guerrero further teaches wherein the storage device is to store pairing information associated with a second electronic device, (Guerrero, par [0042] discloses NFC technology can moreover be used to allow the slaves to acquire from the respective master the configuration parameters for being connected to a central control unit intended to transfer the configuration parameters of the respective master to the slaves.).
           Kang further teaches and wherein the processor is to transmit the pairing information to the second computing device based on the location of the second computing device relative to the computing device. (Kang, par [0061] discloses if two mobile terminals having an Android beam function are caused to be close to each other within a range of several centimeters or less, a connection is made by the Android NFC communication infrastructure, and the corresponding terminal may transmit its device information to the mobile terminal of the other party). 
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang wherein the processor is to transmit the pairing information to the second computing device based on the location of the second computing device relative to the computing device. Wireless Fidelity enables communication between an Access Point which basically functions to transfer data to the Internet, and a mobile terminal, with which a user is provided with a service. The advantage of enabling access to the Internet or mutual communication without requiring a wire, various peripheral devices also support WiFi communication. (Kang, [0008]).
           Rajakarunanayake further teaches and based on the association with second computing device via the communication session. (Rajakarunanayake, par [0010]  a method is disclosed for sending a plurality of data packets through a network from a first computing device to a second computing device, where the computing devices adhere to a TCP/IP protocol). 
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang further in view of Rajakarunanayake and based on the association with second computing device via the communication session. TCP/IP as a protocol for network digital media transmission and reception has been proposed and adopted for its strength in error-free reliable data delivery in digital streaming media applications. The ubiquity of TCP/IP, the ease of creating applications on top of TCP/IP, and the error-free nature of the TCP/IP communications are some of its advantages. (Rajakarunanayake, [0003]).

Claim 6.  A computing device (Guerrero, Fig1 {T1} par0020 teaches characterised in that the step of configuring said at least two portable terminals comprises the steps of: configuring at least one first terminal [first computing device]).
comprising; a storage device (Guerrero, par0034 teaches such configuration parameters can be stored on the master itself or in a memory that is suitably arranged remotely (cloud computing, server, or other type of remote storage)).
and a processor (Guerrero, par0032 teaches preferably, said central control unit is arranged in a position which is far from said at least two portable terminals. Typically, such a control unit is located inside a management unit [processor] acting as a “server”.).
access first location information representing a first location of the first computing device; (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of detecting the geographical position of at least two portable terminals. Configuring at least one first terminal [first computing device] of said at least two portable terminals with predetermined configuration parameters selected on the basis of the respective geographical position [access first location information]).
access second location information representing a second location of the second computing device;  (Guerrero, par0043-0044 teaches preferably, the detection of the geographical position of said at least two portable terminals is carried out through wireless geographical localisation means (for example GPS, A-GPS, GSM, Wi-Fi™, etc.). Configuring at least one further terminal [second computing device]  with respective configuration parameters selected on the basis of the geographical position [access second location information] of said at least one further terminal).
compare the first and second locations; (Guerrero, par0047 teaches in which the step of detecting said condition of geographical proximity comprises detecting whether said at least one second terminal is closer [compare the first and second locations] to said first terminal or to said at least one further terminal).
determine whether the first computing device and the second computing device are associated via an ongoing communication session; (Guerrero, par0047 teaches  the step of detecting said condition of geographical proximity comprises continuously detecting the movement of said at least one second terminal).
 based on the comparison of the first and second locations (Guerrero, par0047 teaches in which the step of detecting said condition of geographical proximity comprises detecting whether said at least one second terminal is closer [compare the first and second locations] to said first terminal or to said at least one further terminal).
and the determination of whether the first computing device and the second computing device are associated via the ongoing communication session, (Guerrero, par0047 teaches  the step of detecting said condition of geographical proximity comprises continuously detecting the movement of said at least one second terminal).
determine whether to automatically transmit the first calibration data to the second computing device; and (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of: detecting a condition of geographical proximity of at least one second terminal of said at least two portable terminals with respect to said at least one first terminal).
in response to determining to automatically transmit the first calibration data to the second computing device, in the ongoing communication session (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of: at least partially cloning [automatically transmit the calibration data] said at least one first terminal into said at least one second terminal).
           Guerrero does not discloses store calibration data of an electronic device coupled to the first computing device, wherein the first electronic device comprises a first input device to provide first input data, and the first calibration data comprises information to interpret the first input data to facilitate proper operation of the first input device; to allow the second computing device to use the first electronic device, wherein the second electronic device comprises a second input device to provide second input data, the second calibration data comprises information to interpret the second input data to facilitate proper operation of the second input device, and the second calibration data allows the first computing device to use the second electronic device in the ongoing communication session. 
          Takeya teaches store calibration data of an electronic device coupled to the first computing device (Takeya, par0027 discloses computer 30 may be coupled to tester 24 via path 28 and may be coupled to device 12…. calibration data may be stored in device 12).
wherein the first calibration data comprises first input data provided by a first input device coupled to the first computing device, and (Takeya, par0027 discloses Computer 30 may be coupled to tester 24 via path 28 and may be coupled to device 12 using path 32 and the fixture in box 14. Path 28 may be used to receive radio-frequency power measurements from tester 24).
the first calibration data comprises information to interpret the first input data to facilitate proper operation of the first input device (Takeya, par0065 discloses if it is determined that each measured power is about 10% higher than expected, calibration data may be produced that will inform device under test 36 to reduce the gain setting of its power amplifier circuitry (e.g., power amplifier 50) by 10% to compensate. The calibration data that is produced at step 100 may be provided to device 36 over path 78. Baseband module 38 may store the calibration data in memory such as internal memory 42 or external memory 40. During operation by a user, a calibrated device 36 will use the calibration data to make necessary corrections to the control signals used in controlling power amplifier circuitry 50 and 52 (e.g., by adjusting DAC settings on path 48), thereby ensuring that device 36 produces desired output power levels).
store calibration data of an electronic device coupled to the first computing device (Takeya, par0027 discloses computer 30 may be coupled to tester 24 via path 28 and may be coupled to device 12…. calibration data may be stored in device 12).
to allow the second computing device to use the first input device (Takeya, par0061 discloses At step 94, computer 70 may be used to direct device under test 36 to adjust power amplifiers such as power amplifiers 50 and 52 to produce desired amounts of gain for the radio-frequency test tone).
receive second calibration data of a second input device from the second computing device to allow the second computing device to use the second input device, (Takeya, par0049 discloses computer 70 directs device 36 to produce a constant bias signal on path 54 (e.g., using control circuitry 44 or other suitable circuitry), so that the gain of external power amplifier 52 is maintained at a constant level. While the gain of power amplifier 52 is being maintained at a constant level, computer 70 may direct baseband module 38 to use digital-to-analog converter 46 or other suitable circuitry to produce a variety of different analog control voltages or digital control signals on path 48).
wherein the second input device is coupled to the second computing device and (Takeya, par0049 discloses during calibration, computer 70 may use this software to direct device 36 to set its power amplifiers to various different gain settings. Gain settings may be adjusted by producing different control signals on power amplifier control path 48 and by producing different control signals on power amplifier control path 54).
comprises information to interpret second input data provided by the second input device to facilitate proper operation of the second input device (Takeya, par0053 discloses he gain of power amplifiers 50 and 52 (i.e., the gain produced by amplifier 50 for a given DAC setting) is therefore too high and should be reduced. The amount by which the gain setting should be reduced (i.e., the calibrating offset that should be used in operating amplifier 50) may be computed by computer 70 following measurement of data 86 of FIG. 3 and comparison to desired values 88. This calibration information may then be provided to device 36 over path 78 and stored in memory 40 or memory 42 for use in calibrating the operation of device 36 in normal operation).
to allow the second computing device to use the first input device (Takeya, par0061 discloses At step 94, computer 70 may be used to direct device under test 36 to adjust power amplifiers such as power amplifiers 50 and 52 to produce desired amounts of gain for the radio-frequency test tone).
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya store calibration data of an electronic device coupled to the first computing device, wherein the first electronic device comprises a first input device to provide first input data, and the first calibration data comprises information to interpret the first input data to facilitate proper operation of the first input device; to allow the second computing device to use the first electronic device, wherein the second electronic device comprises a second input device to provide second input data, the second calibration data comprises information to interpret the second input data to facilitate proper operation of the second input device, and the second calibration data allows the first computing device to use the second electronic device in the ongoing communication session. Electronic devices such as handheld electronic devices and other portable electronic devices are becoming increasingly popular because of wireless communications capabilities. (Takeya, [0004]).
          Guerrero and Takeya does not disclose to automatically transmit, via the network connection, the calibration data to the second computing device based on a location of the second computing device relative to the computing device.
          Kang teaches to automatically transmit. (Kang, par [0078] discloses if automatic transmission is set, the contents of the folder may be entirely transmitted). Kang further teaches via the network connection (Kang, par [0076] discloses the selected file is transmitted to the mother's smart phone through the data communication channel).
Kang further teaches the calibration data to the second computing device based on a location of the second computing device relative to the computing device. (Kang, par [0061] discloses if two mobile terminals having an Android beam function are caused to be close to each other within a range of several centimeters or less, a connection is made by the Android NFC communication infrastructure, and the corresponding terminal may transmit its device information to the mobile terminal of the other party). 
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang to automatically transmit, via the network connection, the calibration data to the second computing device based on a location of the second computing device relative to the computing device. Wireless Fidelity enables communication between an Access Point ,  which basically functions to transfer data to the Internet, and a mobile terminal, with which a user is provided with a service. The advantage of enabling access to the Internet or mutual communication without requiring a wire, various peripheral devices also support WiFi communication. (Kang, [0008])
          Guerrero, Takeya and Kang does not disclose a network interface to establish a network connection with a second computing device, and based on an association with second computing device via a communication session.
          Rajakarunanayake teaches a network interface to establish a network connection with a second computing device. (Rajakarunanayake, par [0012] teaches the network interface device to establish a connection with the second computing device). Rajakarunanayake further teaches and based on an association with second computing device via a communication session. (Rajakarunanayake, par [0010] teaches a method is disclosed for sending a plurality of data packets through a network from a first computing device to a second computing device, where the computing devices adhere to a TCP/IP protocol). 
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang in further view of Rajakarunanayake to a network interface to establish a network connection with a second computing device, and based on an association with second computing device via a communication session. TCP/IP as a protocol for network digital media transmission and reception has been proposed and adopted for its strength in error-free reliable data delivery in digital streaming media applications. The ubiquity of TCP/IP, the ease of creating applications on top of TCP/IP, and the error-free nature of the TCP/IP communications are some of its advantages. (Rajakarunanayake, [0003].

Claim 7. Guerrero, Takeya, Kang and Rajakarunanayake disclose a system according to claim 6. 
          Guerrero further teaches wherein the processor is to receive pairing information of a third electronic device from the second computing device, and wherein the processor is to complete a pairing operation with the third electronic device using the pairing information. (Guerrero, par [0070] disclose FIG. 1 schematically shows the situation in which master T1 is cloned by central control unit S into portable terminals T2, T3 and T4 that are in the area A1 that defines the predetermined condition of geographical proximity with respect to master T1 and master T7 is cloned by central control unit S into portable terminals T5 and T6 that are in the area A2 that defines the predetermined condition of geographical proximity with respect to master T7. Terminals T2-T4 thus take up the same configuration parameters as the master T1).

Claim 8. Guerrero, Takeya, Kang and Rajakarunanayake disclose a system according to claim 7. 
          Guerrero further teaches wherein the processor is to remove the first calibration data of the second electronic device and the pairing information in response to detecting a change to the location of the second computing device. (Guerrero, par0051 teaches it is possible in this way to follow the movement of the various portable terminals from a geographical area in which there is a first master to another geographical area in which there is a second master and, consequently, update [remove the first, second etc. calibration data] the configuration of the slaves with that of the first master when they are nearer to it so and pass to that of the second master when they are nearer to the latter).

Claim 9. Guerrero, Takeya, Kang and Rajakarunanayake disclose a system according to claim 6. 
          Takeya further teaches wherein the first electronic device comprises a display device, and wherein the second electronic device comprises a digital writing device. (Takeya, [par 0044] discloses a stylus digitizer system 100 comprising display 105 and stylus 120). 
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya wherein the first electronic device comprises a display device, and wherein the second electronic device comprises a digital writing device. Users are increasingly demanding functionalities beyond merely recognizing a touch to the surface of the touch-sensitive device. Such other functionalities include handwriting recognition and direct note taking. (Takeya, [001]).

Claim 11. A non-transitory computer-readable storage medium comprising instructions that when executed cause (Guerrero, par0034 teaches such configuration parameters can be stored on the master itself or in a memory [non-transitory computer-readable storage medium] that is suitably arranged remotely (cloud computing, server, or other type of remote storage)).
a processor of (Guerrero, par0032 teaches preferably, said central control unit is arranged in a position which is far from said at least two portable terminals. Typically, such a control unit is located inside a management unit [processor] acting as a “server”.).
a first computing device  (Guerrero, Fig1 {T1} par0020 teaches characterised in that the step of configuring said at least two portable terminals comprises the steps of: configuring at least one first terminal [first computing device]). 
and in response to detecting a change to the location or the communication session, remove the first calibration data from the computing device. (Guerrero, par0051 teaches it is possible in this way to follow the movement of the various portable terminals from a geographical area in which there is a first master to another geographical area in which there is a second master and, consequently, update [remove the calibration data] the configuration of the slaves with that of the first master when they are nearer to it so and pass to that of the second master when they are nearer to the latter).
 access first location information representing a first location of the first computing device; (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of detecting the geographical position of at least two portable terminals. Configuring at least one first terminal [first computing device] of said at least two portable terminals with predetermined configuration parameters selected on the basis of the respective geographical position [access first location information]).
access second location information representing a second location of the second computing device;  (Guerrero, par0043-0044 teaches preferably, the detection of the geographical position of said at least two portable terminals is carried out through wireless geographical localisation means (for example GPS, A-GPS, GSM, Wi-Fi™, etc.). Configuring at least one further terminal [second computing device]  with respective configuration parameters selected on the basis of the geographical position [access second location information] of said at least one further terminal).
compare the first and second locations; (Guerrero, par0047 teaches in which the step of detecting said condition of geographical proximity comprises detecting whether said at least one second terminal is closer [compare the first and second locations] to said first terminal or to said at least one further terminal).
determine whether the first computing device and the second computing device are associated via an ongoing communication session; (Guerrero, par0047 teaches  the step of detecting said condition of geographical proximity comprises continuously detecting the movement of said at least one second terminal).
 based on the comparison of the first and second locations (Guerrero, par0047 teaches in which the step of detecting said condition of geographical proximity comprises detecting whether said at least one second terminal is closer [compare the first and second locations] to said first terminal or to said at least one further terminal).
and the determination of whether the first computing device and the second computing device are associated via the ongoing communication session, (Guerrero, par0047 teaches  the step of detecting said condition of geographical proximity comprises continuously detecting the movement of said at least one second terminal).
determine whether to automatically transmit first calibration data to the second computing device; and (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of: detecting a condition of geographical proximity of at least one second terminal of said at least two portable terminals with respect to said at least one first terminal).
in response to determining to automatically transmit the first calibration data to the second computing device, in the ongoing communication session (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of: at least partially cloning [automatically transmit the calibration data] said at least one first terminal into said at least one second terminal).
           Guerrero does not discloses wherein the first calibration data comprises first input data provided by a first input device coupled to the first computing device, and the first calibration data comprises information to interpret the first input data to facilitate proper operation of the first input device, to allow the second computing device to use the first input device, to allow the second computing device to use the second input device, wherein the second input device is coupled to the second computing device and comprises information to interpret second input data provided by the second input device to facilitate proper operation of the second input device. 
          Takeya teaches wherein the first calibration data comprises first input data provided by a first input device coupled to the first computing device, and (Takeya, par0027 discloses Computer 30 may be coupled to tester 24 via path 28 and may be coupled to device 12 using path 32 and the fixture in box 14. Path 28 may be used to receive radio-frequency power measurements from tester 24).
the first calibration data comprises information to interpret the first input data to facilitate proper operation of the first input device (Takeya, par0065 discloses if it is determined that each measured power is about 10% higher than expected, calibration data may be produced that will inform device under test 36 to reduce the gain setting of its power amplifier circuitry (e.g., power amplifier 50) by 10% to compensate. The calibration data that is produced at step 100 may be provided to device 36 over path 78. Baseband module 38 may store the calibration data in memory such as internal memory 42 or external memory 40. During operation by a user, a calibrated device 36 will use the calibration data to make necessary corrections to the control signals used in controlling power amplifier circuitry 50 and 52 (e.g., by adjusting DAC settings on path 48), thereby ensuring that device 36 produces desired output power levels).
store calibration data of an electronic device coupled to the first computing device (Takeya, par0027 discloses computer 30 may be coupled to tester 24 via path 28 and may be coupled to device 12…. calibration data may be stored in device 12).
to allow the second computing device to use the first input device (Takeya, par0061 discloses At step 94, computer 70 may be used to direct device under test 36 to adjust power amplifiers such as power amplifiers 50 and 52 to produce desired amounts of gain for the radio-frequency test tone).
receive second calibration data of a second input device from the second computing device to allow the second computing device to use the second input device, (Takeya, par0049 discloses computer 70 directs device 36 to produce a constant bias signal on path 54 (e.g., using control circuitry 44 or other suitable circuitry), so that the gain of external power amplifier 52 is maintained at a constant level. While the gain of power amplifier 52 is being maintained at a constant level, computer 70 may direct baseband module 38 to use digital-to-analog converter 46 or other suitable circuitry to produce a variety of different analog control voltages or digital control signals on path 48).
wherein the second input device is coupled to the second computing device and (Takeya, par0049 discloses during calibration, computer 70 may use this software to direct device 36 to set its power amplifiers to various different gain settings. Gain settings may be adjusted by producing different control signals on power amplifier control path 48 and by producing different control signals on power amplifier control path 54).
comprises information to interpret second input data provided by the second input device to facilitate proper operation of the second input device (Takeya, par0053 discloses he gain of power amplifiers 50 and 52 (i.e., the gain produced by amplifier 50 for a given DAC setting) is therefore too high and should be reduced. The amount by which the gain setting should be reduced (i.e., the calibrating offset that should be used in operating amplifier 50) may be computed by computer 70 following measurement of data 86 of FIG. 3 and comparison to desired values 88. This calibration information may then be provided to device 36 over path 78 and stored in memory 40 or memory 42 for use in calibrating the operation of device 36 in normal operation).
to allow the second computing device to use the first input device (Takeya, par0061 discloses At step 94, computer 70 may be used to direct device under test 36 to adjust power amplifiers such as power amplifiers 50 and 52 to produce desired amounts of gain for the radio-frequency test tone).
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya wherein the first calibration data comprises first input data provided by a first input device coupled to the first computing device, and the first calibration data comprises information to interpret the first input data to facilitate proper operation of the first input device, to allow the second computing device to use the first input device, to allow the second computing device to use the second input device, wherein the second input device is coupled to the second computing device and comprises information to interpret second input data provided by the second input device to facilitate proper operation of the second input device. Electronic devices such as handheld electronic devices and other portable electronic devices are becoming increasingly popular because of wireless communications capabilities. (Takeya, [0004]).
          Guerrero and Takeya does not explicitly teach automatically transmit, via the network connection, the first calibration data to the second computing device, based on a location of the second computing device relative to the computing device.
          Kang teaches to automatically transmit. (Kang, par [0078] discloses if automatic transmission is set, the contents of the folder may be entirely transmitted). Kang further teaches via the network connection (Kang, par [0076] discloses the selected file is transmitted to the mother's smart phone through the data communication channel).
Kang further teaches the calibration data to the second computing device, based on a location of the second computing device relative to the computing device. (Kang, par [0061] discloses if two mobile terminals having an Android beam function are caused to be close to each other within a range of several centimeters or less, a connection is made by the Android NFC communication infrastructure, and the corresponding terminal may transmit its device information to the mobile terminal of the other party). 
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang to automatically transmit, via the network connection, the calibration data to the second computing device, based on a location of the second computing device relative to the computing device. Wireless Fidelity enables communication between an Access Point ,  which basically functions to transfer data to the Internet, and a mobile terminal, with which a user is provided with a service. The advantage of enabling access to the Internet or mutual communication without requiring a wire, various peripheral devices also support WiFi communication. (Kang, [0008])
          Guerrero, Takeya and Kang does not teach establish, via a network interface of the first computing device, a network connection with a second computing device and based on a communication session between the computing device and the second computing device.
          Rajakarunanayake teaches establish, via a network interface of the first computing device, a network connection with a second computing device. (Rajakarunanayake, par [0012] teaches the network interface device to establish a connection with the second computing device). Rajakarunanayake further teaches and based on a communication session between the computing device and the second computing device; Rajakarunanayake, par [0010] a method is disclosed for sending a plurality of data packets through a network from a first computing device to a second computing device, where the computing devices adhere to a TCP/IP protocol).
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang in further view of Rajakarunanayake to establish, via a network interface of the first computing device, a network connection with a second computing device and based on a communication session between the computing device and the second computing device. TCP/IP as a protocol for network digital media transmission and reception has been proposed and adopted for its strength in error-free reliable data delivery in digital streaming media applications. The ubiquity of TCP/IP, the ease of creating applications on top of TCP/IP, and the error-free nature of the TCP/IP communications are some of its advantages. (Rajakarunanayake, [0003].

Claim 12. Guerrero, Takeya, Kang and Rajakarunanayake teach a system according to claim 11. 
          Guerrero further teaches wherein the instructions when executed further cause the processor to remove the second calibration data in response to detecting that the second computing device is at a different location than the first computing device. (Guerrero, par0051 teaches it is possible in this way to follow the movement of the various portable terminals from a geographical area in which there is a first master to another geographical area in which there is a second master and, consequently, update [remove the calibration data] the configuration of the slaves with that of the first master when they are nearer to it so and pass to that of the second master when they are nearer to the latter).

Claim 13. Guerrero, Takeya, Kang and Rajakarunanayake teach a system according to claim 11. 
          Guerrero further teaches wherein the instructions when executed further cause the processor to remove the second calibration data in response to detecting an end to the communication session. 
(Guerrero, par0051 teaches it is possible in this way to follow the movement of the various portable terminals from a geographical area in which there is a first master to another geographical area in which there is a second master and, consequently, update [remove the second calibration data] the configuration of the slaves with that of the first master when they are nearer to it so and pass to that of the second master when they are nearer to the latter).

Claim 14. Guerrero, Takeya, Kang and Rajakarunanayake teach a system according to claim 11. 
          Takeya further teaches wherein the first electronic device comprises a display device, and wherein the second electronic device comprises a digital writing device.  (Takeya, [par 0044] discloses a stylus digitizer system 100 comprising display 105 and stylus 120). 
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya wherein the first electronic device comprises a display device, and wherein the second electronic device comprises a digital writing device. Users are increasingly demanding functionalities beyond merely recognizing a touch to the surface of the touch-sensitive device. Such other functionalities include handwriting recognition and direct note taking. (Takeya, [001]).


Claims 2, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero in view Takeya further in view of Kang further in view of Rajakarunanayake further in view of Modi (US9088542B2).
Claim 2. Guerrero, Takeya, Kang and Rajakarunanayake teach a system according to claim 1. 
          Guerrero further discloses wherein the processor determines whether to automatically transmit the calibration data to the second computing device (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of: detecting a condition of geographical proximity of at least one second terminal [processor] of said at least two portable terminals with respect to said at least one first terminal).
based on whether the communication session comprises (Guerrero, par0047 teaches  the step of detecting said condition of geographical proximity comprises continuously detecting the movement of said at least one second terminal).
          Guerrero, Takeya, Kang and Rajakarunanayake does not disclose a virtual meeting or wireless screen-sharing session. 
          Modi teaches a virtual meeting or wireless screen-sharing session. (Modi, [pg2, Ln 41-44], discloses where a user enters a meeting room with a mobile device and uses a wireless screen sharing application, to share a presentation of an existing video conference system).
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang in further view of Rajakarunanayake in further view of Modi a virtual meeting or wireless screen-sharing session. Hosts in the DMZ have limited connectivity to specific hosts in the internal network, although communication with other hosts in the DMZ and to the external network is allowed. This allows hosts in the DMZ to provide services to both the internal and external network. (Modai, [Pg1, Ln 28 – 33]).

Claim 10. Guerrero, Takeya, Kang and Rajakarunanayake disclose a system according to claim 6. 
          Guerrero further discloses wherein the processor determines whether to automatically transmit the first calibration data to the second computing device (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals, comprising the steps of: detecting a condition of geographical proximity of at least one second terminal [processor] of said at least two portable terminals with respect to said at least one first terminal).
based on whether the communication session comprises (Guerrero, par0047 teaches  the step of detecting said condition of geographical proximity comprises continuously detecting the movement of said at least one second terminal).
          Guerrero, Takeya, Kang and Rajakarunanayake do not disclose a virtual meeting or wireless screen-sharing session.
          Modi teaches a virtual meeting or wireless screen-sharing session. (Modi, [pg2, Ln 41-44], discloses where a user enters a meeting room with a mobile device and uses a wireless screen sharing application, to share a presentation of an existing video conference system).
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang in further view of Rajakarunanayake in further view of Modi a virtual meeting or wireless screen-sharing session. Hosts in the DMZ have limited connectivity to specific hosts in the internal network, although communication with other hosts in the DMZ and to the external network is allowed. This allows hosts in the DMZ to provide services to both the internal and external network. (Modai, [Pg1, Ln 28 – 33]).

Claim 15. Guerrero, Takeya, Kang and Rajakarunanayake teach a system according to claim 11.
          Guerrero further discloses wherein the instructions when executed further cause the processor to determine whether to automatically transmit the first calibration data to the second computing device (Guerrero, par0017-0020 teaches the present invention therefore relates to a method for the automatic configuration of portable terminals [processors], comprising the steps of: detecting a condition of geographical proximity of at least one second terminal of said at least two portable terminals with respect to said at least one first terminal).
based on whether the ongoing communication session comprises (Guerrero, par0047 teaches  the step of detecting said condition of geographical proximity comprises continuously detecting the movement of said at least one second terminal).
          Guerrero, Takeya, Kang and Rajakarunanayake do not disclose based on whether the ongoing communication session comprises a virtual meeting session or a wireless screen-sharing session.
          Modi teaches based on whether the ongoing communication session comprises a virtual meeting session or a wireless screen-sharing session. (Modi, [pg2, Ln 41-44], discloses where a user enters a meeting room with a mobile device and uses a wireless screen sharing application, to share a presentation of an existing video conference system).
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang in further view of Rajakarunanayake in further view of Modi based on whether the ongoing communication session comprises a virtual meeting session or a wireless screen-sharing session. Hosts in the DMZ have limited connectivity to specific hosts in the internal network, although communication with other hosts in the DMZ and to the external network is allowed. This allows hosts in the DMZ to provide services to both the internal and external network. (Modai, [Pg1, Ln 28 – 33]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Guerrero in view Takeya further in view of Kang further in view of Rajakarunanayake further in view of Morrison et al. (US20040012573A1) hereinafter Morrison.
Claim 16. Guerrero, Takeya, Kang and Rajakarunanayake disclose the first computing device of claim 1. 
          Guerrero, Takeya, Kang and Rajakarunanayake does not disclose wherein the input device comprises a display device having encoded coordinates, and the calibration data comprises mapping information between the encoded coordinates and corresponding physical regions of the display device. 
          Morrison teaches wherein the input device comprises a display device having encoded coordinates, and the calibration data comprises mapping information between the encoded coordinates and corresponding physical regions of the display device. (Morrison, par0060-0061 discloses a computer display is projected onto the touch surface 60 [a display device having encoded coordinates], during the alignment routine several known coordinate locations are also displayed and the user is required to touch these coordinate locations in sequence using the pointer so that the subset of pixels for each of image sensor and lens assembly 80 includes all of the coordinate locations as well [mapping information between the encoded coordinates and corresponding physical regions of the display device]. Calibration data is then stored for reference so that pointer contacts on the touch surface 60 can be mapped to corresponding areas on the computer display.).
          It would be obvious to one of ordinary skill in the art before the effective filing date to the claimed invention to modify Guerrero in view of Takeya further in view of Kang in further view of Rajakarunanayake in further view of Morrison wherein the input device comprises a display device having encoded coordinates, and the calibration data comprises mapping information between the encoded coordinates and corresponding physical regions of the display device. Touch systems include a touch screen having a touch surface on which contacts are made using a pointer in order to generate user input, pointer contacts with the touch surface are detected and are used to generate corresponding output depending on areas of the contact surface where the contacts are made, see Morrison, par0002

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Leorin et al. (US20150067536A1) – Related art in the area of providing an ability to join a virtual conference session and enable a computing device to share content within the virtual conference session responsive to receiving a single input-gesture and/or action.
• Leung et al. (US20090271848A1) – Related art in the area of an apparatus for coordinating data sharing in a computer network with at least one physical display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                          

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442